Citation Nr: 1031073	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for disability of the feet 
(other than pes planus), to include arthritis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran had active service from March 1953 to March 1957 and 
from June 1957 to June 1973 with a period of service in the Air 
Force Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an August 2008 decision, the Board denied service connection 
for arthritis of the feet.  In doing so, the Board held that the 
post-service competent medical evidence of record did not 
demonstrate arthritis of the feet.  The Board also, inter alia, 
reopened and granted a claim for service connection for bilateral 
pes planus.  The Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 2010 
order, the Court vacated the Board's denial of service connection 
for arthritis of the feet and remanded the issue for further 
proceedings consistent with the decision. 

The August 2008 Board decision also remanded the issue of 
entitlement to service connection for a low back disability.  In 
a rating decision dated in November 2008, service connection was 
granted for degenerative disc disease of the lumbar spine.  As 
this represents a full grant of the benefits sought on appeal, 
the issue of service connection for a low back disability is no 
longer for appellate consideration by the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Court held that the Board's decision denying service 
connection for arthritis of the feet was not adequate to allow 
judicial review.  The Court stated that it was unable to tell 
from the Board's decision whether the Board concluded that all of 
the Veteran's current foot symptoms were attributable to the 
Veteran's service-connected pes planus.  The Court also held that 
it was unclear whether the Veteran's assertion of entitlement to 
service connection for arthritis of the feet represented a 
separate claim from his pes planus or an additional diagnosis 
with regard to one overarching claim for compensation for a 
disability of the feet.  The Court further observed that the 
Veteran was correct that he might be entitled to a medical 
opinion if the Board found that he had "persistent or recurrent 
symptoms of disability" separate from his pes planus.  The Court 
stated that it could not review the merits of the Veteran's claim 
without proper fact finding regarding which symptoms were 
attributable to his pes planus diagnosis.  The Court remanded the 
claim so that the Board could fully address which symptoms were 
attributable to the Veteran's pes planus and the relationship 
between his pes planus, and his claim for service connection for 
arthritis of the feet.  

The Board observes that while the medical record contains no 
evidence of arthritis of the feet, the Veteran does complain of 
pain in his feet.  As a general matter, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The medical record contains no evidence as to whether the 
Veteran's complaints of foot pain are a manifestation of his 
service-connected pes planus, or represent persistent or 
recurrent symptoms of a foot disability separate from his pes 
planus.  38 U.S.C.A. § 5103A(d)(2)(A) (West 2002 & Supp. 2009).  
The Board is unable to answer this question itself.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).

As the information and competent medical evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, additional development is warranted.  38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature, extent and etiology of all 
current disability of the feet, to include 
arthritis.  The claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not (50 
percent or more likelihood) that the 
Veteran has any additional disability of 
the feet, to include arthritis, that is 
clinically distinguishable from the 
service-connected pes planus.  
Manifestations of each foot disability must 
be clearly identified and distinguished 
from other foot disability.

If the examiner finds that the Veteran does 
have additional disability of the feet 
(distinct from pes planus), to include 
arthritis of the feet, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the additional foot 
disability is proximately due to, or 
aggravated by, his service-connected pes 
planus, or is etiologically related to his 
active service.  

If the examiner finds that the Veteran does 
not have additional disability of the feet 
(distinct from pes planus), the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the Veteran's complaints 
of pain in the feet are a manifestation of 
his service-connected pes planus.  

The examiner is requested to provide a 
rationale for all opinions expressed.  

2.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



